
	
		I
		112th CONGRESS
		2d Session
		H. R. 3983
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2012
			Mr. Owens (for
			 himself, Mr. Welch,
			 Mr. Gibson,
			 Mr. Michaud,
			 Mr. Tonko, and
			 Mr. Hinchey) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To permit aliens who lawfully enter the United States on
		  valid visas as nonimmigrant elementary and secondary school students to attend
		  public schools in the United States for longer than 1 year if such aliens
		  reimburse the local educational agency that administers the school for the
		  full, unsubsidized per capita cost of providing education at such school for
		  the period of the alien’s attendance.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening America's Public Schools
			 Through Promoting Foreign Investment Act.
		2.Nonimmigrant
			 elementary and secondary school studentsSection 214(m)(1)(B) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(m)(1)(B)) is amended by striking
			 unless— and all that follows through (ii) and
			 inserting unless.
		
